Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 11-20 in the reply filed on 10/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites the limitation “pores wall”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “pore walls having a cauliflower-like secondary structure”.  This limitation renders the claim indefinite because the claimed structure is unclear.  More specifically, it is unclear what kind of pore wall structure is considered to be “cauliflower-like”.
Claim 13 recites the limitation "the cauliflower-like structure".  There is insufficient antecedent basis for this limitation in the claim.
Further, claims 12-13 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above.

Claim 14 recites the limitation “range between 62 ± 4 mC cm-2 and 539 ± 57 mC cm-2”.  This limitation renders the claim indefinite because the range being claimed is unclear due to the end points themselves having a range.
Claim 15 recites the limitation "the deposited mass m".  There is insufficient antecedent basis for this limitation in the claim.
Further, claim 15 is rendered indefinite due to its dependency on the indefinite claim as set forth above.

Claim 16 recites the limitation “a highly porous cauliflower-like secondary structure”.  This limitation renders the claim indefinite because the claimed structure is unclear.  More specifically, it is unclear what kind of porous structure is considered to be “cauliflower-like”.
Claim 19-20 recites the limitation "the surface".  There is insufficient antecedent basis for this limitation in the claim.
Further, claims 17-20 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites the limitation “the pores wall of the cauliflower-like structure have pore diameters of at most 500 nm” which describes a structure that conflicts with claim 11 reciting “pore walls having a cauliflower-like secondary structure”.  It is unclear whether the pore walls/pores wall have a cauliflower-like secondary structure (“pore walls having a cauliflower-like secondary structure” in claim 11) or the pore walls/pores wall are part of the cauliflower-like structure (“the pores wall of the cauliflower-like structure”).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao et al. (2019). “Hydrogen Bubble Templating of Fractal Ni Catalysts for Water Oxidation in Alkaline Media”, ACD Applied Energy Materials, 2, 5734-5743.
Regarding claim 11, Hao discloses hydrogen bubbles dynamic templated Ni film (Title, Abstract), comprising micrometer-sized pores at a surface thereof, and pore walls having a cauliflower-like secondary structure (Abstract).
Regarding claim 12, Hao discloses all of the claim limitations as set forth above.  Hao further discloses a thickness in a range between 35 µm and 220 µm, a porosity in a range between 30 and 50%, and contact angles of at most 25° ((P5736)).
Regarding claim 13, Hao discloses all of the claim limitations as set forth above.  Hao further discloses pores of a diameter in a range between 10 and 30 µm at a surface thereof, and the pores wall of the cauliflower-like structure have pore diameters of at most 500 nm (P5736).

Regarding claim 14, Hao discloses hydrogen bubbles dynamic templated Ni electrode (Title, Abstract), wherein said electrode has a ratio between anodic (Qa) and cathodic (Qc) coulombic charge of redox transition of a mean value of 1.00 + 0.13., and Qa values in a range between 62 ± 4 mC cm-2 and 539 ± 57 mC cm-2 (P5737).
	Regarding claim 15, Hao discloses all of the claim limitations as set forth above.  Hao further discloses a ratio Qa/m, when normalized to the deposited mass m, is constant (P5737).

	Regarding claim 16, Hao discloses dynamic hydrogen bubble templated Ni films (Title, Abstract), comprising a microporous primary structure and a highly porous cauliflower-like secondary structure (Abstract), said films having stable oxygen evolution reaction (OER) overpotential down to η250 = 310 mV at j = 250 MA mA cm-2geometric in 1M KOH electrolyte (Abstract).
Regarding claim 17, Hao discloses all of the claim limitations as set forth above.  Hao further discloses said films having stable oxygen evolution reaction (OER) overpotential down to η250 = 540 mV at j = 250 mA cm-2geometric in 1M KOH electrolyte (Abstract).
Regarding claim 18, Hao discloses all of the claim limitations as set forth above.  Hao further discloses said films have a Tafel slope (29 mV/ decade) extending up to j =100 mA cm-2geometric (Abstract).
Regarding claim 19, Hao discloses all of the claim limitations as set forth above.  Hao further discloses a contact angle between the surface and an air bubble is about 160° (Abstract).
Regarding claim 20, Hao discloses all of the claim limitations as set forth above.  Hao further discloses a contact angle between the surface and a water droplet is less than 25° (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/18/2022